Case 1:20-cr-00388-DLC Document 47 Filed 08/28/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, : 20cr388 (DLC)

-V- : ORDER

 

 

PEDRO REYNOSO, : — y
. tt SER SEN

Defendant. : Hpac ENT
oo PT RONICALLY FILED

pomiatesemenerais

i Le RS #. «nineties
DATE! 1 ED: $128 p02

ie

 

 

 

 

 

 

DENISE COTE, District Judge:

ORDERED that a bail review is scheduled for Wednesday,
September 2, 2020, at 10:30 a.m. in which counsel for the
defendant and the Government shall participate. The parties

shall use the following dial-in credentials for the telephone

conference:
Dial-in: 888-363-4749
Access code; 4324948

IT IS FURTHER ORDERED that the parties shall use a landline

if one is available.

Dated: New York, New York
August 28, 2020

deassts Lhe

DpNISE COTE
United States District Judge

 

 
